—In an action to recover legal fees pursuant to an alleged fee-sharing agreement, the defendants appeal from so much of an order of the Supreme Court, Westchester County (Rosato, J.), entered October 23, 1998, as denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the defendants’ motion for summary judgment (see generally, Benjamin v Koeppel, 85 NY2d 549, 556; Stinnett v Sears Roebuck & Co., 201 AD2d 362). Thompson, J. P., Joy, Krausman and Goldstein, JJ., concur.